internal_revenue_service number release date index number ------------------------- -------------------------------------------------- -------------------------------------------------- ---------------------------------------- ------------- ----------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number -------------------- refer reply to cc psi plr-103554-12 date date legend -------------------------------------------------- ---------------------------- -------------------------------------------- ---------------------------- ------------------------- ------------- x y z state dear ------------- this letter responds to a letter from x’s authorized representatives dated date submitted on behalf of x requesting a ruling concerning the qualifying_income exception to the publicly_traded_partnership rules of sec_7704 of the internal_revenue_code the code according to the information submitted and representations made x is a limited_partnership organized under the laws of state and publicly traded within the meaning of sec_7704 among other activities x engages in the transportation and processing of natural_gas within the united_states through affiliated operating subsidiaries treated as partnerships and disregarded entities for federal_income_tax purposes to facilitate its transportation and processing activities x owns natural_gas gathering pipelines natural plr-103554-12 gas processing systems and the natural_gas pipeline rights-of-way associated with each pipeline x’s customers are natural_gas producers that use hydraulic fracturing to extract natural_gas from geologic formations hydraulic fracturing involves the injection of fluids primarily water mixed with a proppant into an oil or gas well at high pressure to fracture geologic formations and open pathways for the oil or gas to flow the fracturing process requires very large volumes of water to meet the water needs of x’s customers x and z formed y a limited_liability_company taxed as a partnership for federal_income_tax purposes under the laws of state y will develop construct own and operate a water delivery pipeline system pipeline for the purpose of supplying fresh water to x’s customers and other natural_gas producers for use in the production of natural_gas through hydraulic fracturing the pipeline will primarily run parallel to the trunk-line of x’s natural_gas gathering pipelines and share x’s existing rights-of-way y will earn income from long-term pipeline capacity and supply agreements with x’s customers y expects to enter into additional long-term pipeline capacity and supply agreements with other natural_gas producers in the region under the agreements natural_gas producers will pay y for the pipeline supply and transportation of fresh water to water impoundment ponds designated by the natural_gas producers x further represents that the supply and transportation of fresh water to natural_gas producers for use in hydraulic fracturing is integral to the exploration and production of natural_gas from shale formations and the preservation and growth of x’s existing activity of natural_gas transportation x through y is uniquely situated to efficiently supply fresh water through a pipeline due to its existing rights-of-way and expertise in pipeline transportation y intends to provide the water supply solely to natural_gas producers operating in proximity to x’s natural_gas gathering assets many of whom are either current customers or prospective customers of x’s natural_gas gathering services sec_7704 provides generally that a publicly_traded_partnership shall be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established_securities_market or interest in that partnership are readily_tradable on a secondary market or substantial equivalent thereof sec_7704 provides that sec_7701 shall not apply to any publicly_traded_partnership for any taxable_year if such partnership met the gross_income requirements of sec_7704 for such taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence plr-103554-12 sec_7704 explains that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of such partnership for such taxable_year is qualifying_income sec_7704 provides that the term qualifying_income means income or gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy or timber based solely on the facts submitted and representations made we conclude that x’s distributive_share of the gross_income derived by y from the supply and transportation of water to oil_and_gas producers for use in the exploration development and production of oil or natural_gas is qualifying_income within the meaning of sec_7704 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether x meets the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply in addition this office has not verified or determined whether any other commercial use may exist for the water delivery pipeline system developed constructed owned and operated by y to the extent that other commercial uses may exist for the water delivery pipeline system this letter_ruling will not apply in determining whether x’s distributive_share of any gross_income that may be derived from such other uses constitutes qualifying_income under sec_7704 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-103554-12 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely bradford r poston senior counsel branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
